 1

 2

 3                                  IN THE UNITED STATES DISTRICT COURT

 4                                     EASTERN DISTRICT OF CALIFORNIA

 5

 6   UNITED STATES OF AMERICA,                              CASE NO. 1:19-CR-00151 DAD-BAM

 7                                 Plaintiff,               ORDER ALLOWING DEFENDANT’S
                                                            APPEARANCE ON STATE OF CALIFORNIA WRIT
 8                          v.                              FOR HABAES CORPUS AD PROSEQUENDUM

 9   PHONGSAVANH SAYAVONG,
                      Defendant.
10

11

12           On July 15, 2019, the Honorable Jon Kapetan, Superior Court Judge for the State of California,

13   County of Fresno, requested that the body of the above-named defendant be produced in Fresno County

14   Superior Court for further proceedings in the case of People v. Phongsavanh Sayavong, F19903402 may

15   proceed. The defendant’s appearance before the state court judge is necessary on July 16, 2019, at 8:30 a.m.

16   for a pre-preliminary hearing. The defendant is currently in the custody of the United States Marshal,

17   charged in the above-entitled action, housed at the Fresno County Jail. His next appearance before the

18   United States District Court is scheduled for October 15, 2019, at 1:00 p.m. for a status conference. It

19   appearing that the defendant’s presence is needed for a hearing in the state action, and that the next court

20   appearance in the above-entitled case will be on October 15, 2019,

21           IT IS HEREBY ORDERED that deputies of the Fresno County Sheriff’s Office or their designee

22   may produce the defendant in Fresno County Superior court on July 16, 2019, for purposes of his presence at

23   the pre-preliminary hearing, and shall return him to the custody of the United States Marshal Service in the

24   physical custody of Fresno County Jail immediately after the proceeding has concluded on July 16, 2019.

25           The Court further ORDERS that the Fresno County Sheriff’s Office or their designated agents may

26   produce the defendant for future state court proceedings with his return immediately thereafter upon

27   confirmation by the U.S. Marshal Service and the Fresno County Sheriff’s Office with an Assistant U.S.

28   Attorney that no state court appearance conflicts with any federal court appearance. Under no circumstances

                                                            1
 1   is the defendant to be released from the physical custody of the Fresno County Jail other than for the court

 2   appearances that are the subject of this Order or scheduled Federal Court Appearances, or upon further order

 3   from this court.

 4

 5   IT IS SO ORDERED.
 6
     Dated:     July 15, 2019                                       /s/   Sheila K. Oberto              .
 7                                                       UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                            2
